      Case 2:20-cv-00517-JTM-DMD Document 132 Filed 08/04/21 Page 1 of 2




                            UNITED STATES DISTRICT COURT

                           EASTERN DISTRICT OF LOUISIANA

JERRY ROGERS, JR.,                        *     CIVIL ACTION
         Plaintiff                        *
                                          *     NO. 20-517
VERSUS                                    *
                                          *     JUDGE MILAZZO
                                          *
RANDY SMITH, INDIVIDUALLY                 *     MAG. JUDGE DOUGLAS
And IN HIS OFFICIAL CAPACITY              *
AS THE SHERIFF OF ST. TAMMANY             *     JURY DEMAND
PARISH, DANNY CULPEPER, AND               *
KEITH CANIZARRO                           *
            Defendants                    *
******************************************************************************

           DEFENDANTS’ EX PARTE MOTION FOR LEAVE TO FILE
  RULE 72 OBJECTION TO MAGISTRATE’S JULY 22, 2021 ORDER UNDER SEAL

       Pursuant to Local Civil Rule 5.6, Defendants, St. Tammany Parish Sheriff Randy Smith

(“Sheriff Smith”), Danny Culpeper and Keith Canizaro, each in their official and individual

capacities, respectfully request that this Court grant leave to file their Rule 72 Objection to

Magistrate’s July 22, 2021 Order under seal.

       Defendants request that this Court file the following exhibit under seal until further order

of this Court:

       Exhibit 1:      Rule 72 Objection to Magistrate’s July 22, 2021 Order

       Exhibit 2:      Memorandum in Support of Defendants’ Rule 72 Objection to Magistrate’s
                       July 22, 2021 Order and attached exhibits

       The grounds for Defendants’ motion are more fully set forth in the attached memorandum

in support.

       WHEREFORE, Defendants, St. Tammany Parish Sheriff Randy Smith (“Sheriff Smith”),

Danny Culpeper and Keith Canizaro, each in their official and individual capacities, pray that their

                                            Page 1 of 2
     Case 2:20-cv-00517-JTM-DMD Document 132 Filed 08/04/21 Page 2 of 2




Motion to File Rule 72 Objection to Magistrate’s July 22, 2021 Order be granted, and that the

referenced pleadings and the attached exhibits submitted to the Clerk of Court for the Eastern

District of Louisiana be sealed and remain under seal until further order of this Court.


                                      Respectfully submitted,

                                      MILLING BENSON WOODWARD L.L.P.

                                      s/ Chadwick W. Collings_____________________
                                      CHADWICK W. COLLINGS, T.A.                    # 25373
                                      HENRY M. WEBER                                # 35374
                                      LAUREN A. WILLIAMS                            # 37917
                                      68031 Capital Trace Row
                                      Mandeville, Louisiana 70471
                                      Telephone: (985) 292-2000
                                      Facsimile:   (985) 292-2001
                                      ccollings@millinglaw.com
                                      Counsel for Defendants
                                 CERTIFICATE OF SERVICE

       I hereby certify that the above and foregoing was electronically filed with the Clerk of

Court of the United States District Court for the Eastern District of Louisiana on August 4, 2021,

by using the CM/ECF system, which system will send a notice of electronic filing to appearing

parties in accordance with the procedures established.



                                  __s/ Chadwick W. Collings__
                                    Chadwick W. Collings




                                            Page 2 of 2
